Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

   AMANDA FEENSTRA; SHARONICA
   CARTER; and LONNIE FEENSTRA

                              Plaintiffs,                Case No.: 19-cv-234-GKF-FHM
   v.
                                        (Removed from Washington
   JARED SIGLER, Special Judge of the County Case No. CV-2019-12)
   District Court of Washington County,
   in his official capacity, et al.,

                             Defendants.

                                      DEFENDANT’S ANSWER

             Defendants State of Oklahoma ex. rel. Oklahoma Indigent Defense

   System, the State of Oklahoma Indigent Defense System, and the State of

   Oklahoma Indigent Defense System Board of Directors, and Craig Sutter,

   Executive Director of Oklahoma Indigent Defense System (hereinafter

   individually named or referred to collectively as “Defendants”), and provide

   the following Answer denying all allegations of fact and conclusions of law

   contained in Plaintiff’s Petition 1 [Doc. 3-1] unless specifically admitted

   herein. Defendants further demand strict proof thereof of each and every

   allegation not specifically admitted. Defendants specifically Answer as

   follows:




       Plaintiffs initially filed a Petition in Oklahoma State Court, Washington County.
   1
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 2 of 19




      1.         Defendants deny the allegations contained in Paragraph 1 of

           Plaintiff’s Petition.

      2.         Defendants are without the requisite information or knowledge to

           admit or deny the allegations contained in paragraph 2 of Plaintiff’s

           Petition, therefore they are denied.

      3.         Defendants are without the requisite information or knowledge to

           admit or deny the allegations contained in paragraph 3 of Plaintiff’s

           Petition, therefore they are denied.

      4.         Defendants are without the requisite information or knowledge to

           admit or deny the allegations contained in paragraph 4 of Plaintiff’s

           Petition, therefore they are denied.

      5.         Defendants are without the requisite information or knowledge to

           admit or deny the allegations contained in paragraph 5 of Plaintiff’s

           Petition, therefore they are denied.

      6.         Defendants admit that Oklahoma Statutes, Title 22, Chapter 18,

           Rules 8.1-8.8 address the fines, costs, and fees in criminal matters as

           alleged in paragraphs 6, 7, 8, & 9 of Plaintiffs’ Petition. To the extent




                                             2
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 3 of 19




           paragraphs 6, 7, 8, & 9 are viewed or intended to have any allegations

           about these Defendants’ conduct in this matter, those allegations are

           denied.

      7.          Defendants are without the requisite information or knowledge to

           admit or deny the allegations contained in paragraph 10 of Plaintiff’s

           Petition, therefore they are denied.

      8.          Defendants deny the allegations contained in paragraph 11 of

           Plaintiffs’ Petition.

      9.          Defendants deny the allegations contained in paragraph 12 of

            Plaintiffs’ Petition.

      10.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 13 of Plaintiff’s

            Petition, therefore they are denied.

      11.         Defendants deny the allegations contained in paragraph 14 of

            Plaintiffs’ Petition.

      12.         Defendants deny the allegations contained in paragraph 15 of

            Plaintiffs’ Petition.

      13.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 16 of Plaintiff’s

            Petition, therefore they are denied.



                                             3
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 4 of 19




                            JURISDICTION AND VENUE

      14.         Paragraphs 17, 18, & 19 of Plaintiffs’ Petition are jurisdictional

            and venue related. Defendants removed the case to Federal Court.

            Should these paragraphs be intended or viewed as having any

            substantive allegations against these Defendants, they are denied.

                                        PARTIES

      15.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 20 of Plaintiff’s

            Petition, therefore they are denied.

      16.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 21 of Plaintiff’s

            Petition, therefore they are denied.

      17.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 22 of Plaintiff’s

            Petition, therefore they are denied.

      18.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 23 of Plaintiff’s

            Petition, therefore they are denied.

      19.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 24 of Plaintiff’s

            Petition, therefore they are denied.

                                             4
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 5 of 19




      20.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 25 of Plaintiff’s

            Petition, therefore they are denied.

      21.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 26 of Plaintiff’s

            Petition, therefore they are denied.

      22.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 27 of Plaintiff’s

            Petition, therefore they are denied.

      23.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 28 of Plaintiff’s

            Petition, therefore they are denied.

      24.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 29 of Plaintiff’s

            Petition, therefore they are denied.

      25.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 30 of Plaintiff’s

            Petition, therefore they are denied.

      26.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 31 of Plaintiff’s

            Petition, therefore they are denied.

                                             5
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 6 of 19




      27.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 32 of Plaintiff’s

            Petition, therefore they are denied.

      28.         Defendants admit the allegations contained within paragraph 33

            of Plaintiffs’ Petition to the extent they outline the statutory authority

            for the creation of OIDS. Defendants deny any implication or

            allegation contained within paragraph 33 of Plaintiffs’ Petition that

            OIDS violated the Constitutional rights of any Plaintiff.

      29.         Paragraph 34 of Plaintiffs’ Petition contains multiple allegations

            and factual assertions. Defendants admit it provides independent

            attorneys for indigent criminal defendants in Washington County.

            Defendants deny that the implementation of the statutorily required

            contractual provisions create any incentives for the independent

            attorneys to violate the Plaintiffs’ Constitutional rights. Defendants

            had no attorney client relationship with any Plaintiff and deny any

            assertion otherwise. Defendants deny that Plaintiffs independent

            counsel had any type of conflict impacting the representation of

            Plaintiffs. Defendants deny that they participated in any violation of

            the Plaintiffs’ rights.




                                              6
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 7 of 19




      30.         Paragraph 35 of Plaintiffs’ Petition contains multiple factual

            assertions. Defendants deny they had any attorney client relationship

            with any Plaintiff. Defendants deny that the application of the

            statutorily required contractual structure infringed on Plaintiffs rights

            in any way.

                              FACTUAL BACKGROUND

      31.         Defendants deny that they had an attorney client relationship

            with Plaintiffs. As a result, these Defendants had no duty to advise

            Plaintiffs of anything as alleged in the opening to subpart I.

      32.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 36 of Plaintiff’s

            Petition, therefore they are denied.

      33.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 37 of Plaintiff’s

            Petition, therefore they are denied.

      34.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 38 of Plaintiff’s

            Petition, therefore they are denied.




                                             7
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 8 of 19




      35.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 39 of Plaintiff’s

            Petition, therefore they are denied.

      36.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 40 of Plaintiff’s

            Petition, therefore they are denied.

      37.         Defendants deny that they had an attorney client relationship

            with Plaintiffs. As a result, these Defendants had no duty to advise

            Plaintiffs of anything as alleged in the opening to subpart II.

      38.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 41 of Plaintiff’s

            Petition, therefore they are denied.

      39.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 42 of Plaintiff’s

            Petition, therefore they are denied.

      40.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 43 of Plaintiff’s

            Petition, therefore they are denied.

      41.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 44 of Plaintiff’s

            Petition, therefore they are denied.

                                             8
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 9 of 19




      42.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 45 of Plaintiff’s

            Petition, therefore they are denied.

      43.         Defendants deny that they had an attorney client relationship

            with Plaintiffs. As a result, these Defendants had no duty to advise

            Plaintiffs of anything as alleged in the opening to subpart III.

      44.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 46 of Plaintiff’s

            Petition, therefore they are denied.

      45.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 47 of Plaintiff’s

            Petition, therefore they are denied.

      46.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 48 of Plaintiff’s

            Petition, therefore they are denied.

      47.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 49 of Plaintiff’s

            Petition, therefore they are denied.

      48.         Defendants are without the requisite information or knowledge to

            admit or deny the allegations contained in paragraph 50 of Plaintiff’s

            Petition, therefore they are denied.

                                             9
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 10 of 19




                                      CAUSES OF ACTION

                    COUNT ONE: FAILURE TO PROVIDE NOTICE AND
                      AN OPPORTUNITY TO BE HEARD PRIOR TO
                             ARREST AND DETENTION

                          in violation of the Due Process clause of
                        Fourteenth Amendment to the United States
                               Constitution and 42 U.S.C. 1983
                                 (against Defendant Sigler)

       49.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       50.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 52 of Plaintiff’s

             Petition, therefore they are denied.

       51.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 53 of Plaintiff’s

             Petition, therefore they are denied.

       52.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 54 of Plaintiff’s

             Petition, therefore they are denied.

       53.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 55 of Plaintiff’s

             Petition, therefore they are denied.




                                               10
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 11 of 19




                COUNT TWO: PUNISHMENT SOLELY ON THE BAIS OF
                                 POVERTY

             in violation of the Due Process and Equal Protection Clauses of
                     the United States Constitution and 42 U.S.C. 1983
                          (against Defendant Sigler and DeLapp)

       54.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       55.         Paragraph 57 of Plaintiffs’ Petition states a legal conclusion and

             a quote from a United States Supreme Court opinion. To the extent

             this paragraph attempts to allege any improper action by these

             Defendants, same is denied.

       56.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 58 of Plaintiff’s

             Petition, therefore they are denied.

       57.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 59 of Plaintiff’s

             Petition, therefore they are denied.

       58.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 60 of Plaintiff’s

             Petition, therefore they are denied.




                                               11
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 12 of 19




       59.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 61 of Plaintiff’s

             Petition, therefore they are denied.

       60.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 62 of Plaintiff’s

             Petition, therefore they are denied.

                   COUNT THREE: DENIAL OF RIGHT TO COUNSEL

               in violation of the assistance of counsel clause of the Sixth
             Amendment to the United States Constitution and Due Process
              Clauses of the United States Constitution and 42 U.S.C. 1983
                                (against OIDS Defendants)

       61.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       62.         Paragraphs 64 & 65 of Plaintiffs’ Petition states a legal

             conclusion and quotes from United States Supreme Court opinions. To

             the extent this paragraph attempts to allege any improper action by

             these Defendants, same is denied. Defendants deny they had an

             attorney client relationship with Plaintiffs. Defendants deny they had

             any duty to advise Plaintiffs of anything.




                                               12
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 13 of 19




       63.         Paragraph 66 of Plaintiffs’ Petition correctly quotes that portion

             of Oklahoma law. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.

       64.         Defendants deny the allegations contained within paragraph 67

             of Plaintiffs’ Petition. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.

       65.         Defendants deny the allegations contained within paragraph 68

             of Plaintiffs’ Petition. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.

       66.         Defendants deny the allegations contained within paragraph 69

             of Plaintiffs’ Petition. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.

       67.         Defendants deny the allegations contained within paragraph 70

             of Plaintiffs’ Petition. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.



                                              13
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 14 of 19




       68.         Defendants deny the allegations contained within paragraph 71

             of Plaintiffs’ Petition. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.

       69.         Defendants deny the allegations contained within paragraph 72

             of Plaintiffs’ Petition. Defendants deny they had an attorney client

             relationship with Plaintiffs. Defendants deny they had any duty to

             advise Plaintiffs of anything.

                       COUNT FOUR: DENIAL OF DUE PROCESS

              in violation Article 2, section 7 of the Oklahoma Constitution
                         (against Defendants Sigler and Delapp)

       70.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       71.         Paragraph 74 of Plaintiff’s Petition merely quotes Article 2,

             section 7 of the Oklahoma Constitution.

       72.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 75 of Plaintiff’s

             Petition, therefore they are denied.




                                               14
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 15 of 19




                 COUNT FIVE: FAILURE TO PROVIDE RELIEF DUE TO
                           POVERTY AND DISABILITY

              in violation Oklahoma Statutes, Title 22, Chapter 18, Rule 8.5
                         (against Defendants Sigler and Delapp)

       73.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       74.         Paragraph 77 of Plaintiffs’ Petition merely quotes Rule 8.5.

       75.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 78 of Plaintiff’s

             Petition, therefore they are denied.

       76.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 79 of Plaintiff’s

             Petition, therefore they are denied.

                COUNT SIX : FAILURE TO CONDUCT ABILITY TO PAY
              HEARING PRIOR TO INCARCERATION FOR NONPAYMENT

              in violation Oklahoma Statutes, Title 22, Chapter 18, Rule 8.4
                         (against Defendants Sigler and Delapp)

       77.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       78.         Paragraph 81 of Plaintiffs’ Petition merely quotes Rule 8.4.

       79.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 82 of Plaintiff’s

             Petition, therefore they are denied.

                                               15
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 16 of 19




       80.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 83 of Plaintiff’s

             Petition, therefore they are denied.

       81.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 84 of Plaintiff’s

             Petition, therefore they are denied.

               COUNT SEVEN: FAILURE TO CONDUCT ABILITY TO PAY
                   HEARINGS AT JUDGMENT AND SENTENCING

              in violation Oklahoma Statutes, Title 22, Chapter 18, Rule 8.1
                     (against Defendants Gerkin, Delapp, and Sigler)

       82.         Defendants incorporate all previous admissions and denials

             previously made as to all prior allegations as if fully set forth herein.

       83.         Paragraph 86 of Plaintiffs’ Petition merely quotes the Oklahoma

             Constitution.

       84.         Paragraph 87 of Plaintiffs’ Petition merely quotes Rule 8.1.

       85.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 88 of Plaintiff’s

             Petition, therefore they are denied.

       86.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 89 of Plaintiff’s

             Petition, therefore they are denied.



                                               16
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 17 of 19




       87.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 90 of Plaintiff’s

             Petition, therefore they are denied.

       88.         Defendants are without the requisite information or knowledge to

             admit or deny the allegations contained in paragraph 91 of Plaintiff’s

             Petition, therefore they are denied.

                                  PRAYER FOR RELIEF

       89.         Defendants deny Plaintiffs are entitled to any relief under the

             allegations made.

                                 AFFIRMATIVE DEFENSES

       90.         Defendants complied with all applicable Oklahoma and Federal

             laws, regulations, and Constitutional provisions.

       91.         Plaintiffs lack standing.

       92.         Plaintiffs’ claims are time barred.

       93.         Plaintiffs have alternate, adequate remedies at law.

       94.         The Sixth Amendment does not require counsel at post conviction

             Rule 8, et. seq., type hearings.

       95.         OIDS contracts are drafted in accordance with Oklahoma law.

       96.         Any Constitutional violation was committed by an entity or

             person over which OIDS had no control.



                                                17
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 18 of 19




       97.         Plaintiffs’ claims are barred by the Oklahoma Governmental Tort

             Claims Act.

       98.         An adequate remedy at law exists for Plaintiffs.

       99.         As discovery is ongoing, Defendants specifically reserve the right

             to amend this list of Affirmative Defenses as this case progresses.

             WHEREFORE, premises considered, Defendants State of Oklahoma ex.

    rel. Oklahoma Indigent Defense System, the State of Oklahoma Indigent

    Defense System, and the State of Oklahoma Indigent Defense System Board

    of Directors, and Craig Sutter, Executive Director of Oklahoma Indigent

    Defense System, by and through counsel of record, respectfully request this

    Court deny Plaintiffs relief, and dismiss this matter, along with any other

    relief deemed just and proper.

                                                  Respectfully submitted,

                                                  s/Jon Williford
                                                  Jon Williford, OBA #19598
                                                  Assistant Attorney General
                                                  Oklahoma Attorney General’s
                                                  Office
                                                  Litigation Section
                                                  313 NE 21st Street
                                                  Oklahoma City, OK 73105
                                                  Telephone: 405.521.3921
                                                  Facsimile: 405.521.4518
                                                  Email: jon.williford@oag.ok.gov
                                                  Attorney for Defendant OIDS




                                             18
Case 4:19-cv-00234-GKF-FHM Document 49 Filed in USDC ND/OK on 11/26/19 Page 19 of 19




                          CERTIFICATE OF MAILING
          This is to certify that on this 26th day of November, 2019, a true and
    correct copy of the above and forgoing was filed with the Court’s CM/ECF
    system and electronically served on all counsel entering an appearance in the
    case and has registered to receive service by electronic means.
                                       /s/ Jon Williford
                                       Jon Williford




                                         19
